Ladner, J.,
This matter comes before us on petition for partition and answers filed thereto.
Decedent died October 11, 1934, possessed of premises 3116 Haverford Avenue, Philadelphia, which he devised to petitioner and respondents equally. To this petition identical answers were filed by Charles R. Barlag and John F. Falter, two of the respondents, which admit the averments of the petition and pray for the refusal thereof *501because the granting of the petition “Will result in a loss of the premises involved and will make it difficult and almost impossible to dispose of at a reasonable sale.”
It is well settled that such an answer is no reason to refuse partition: Stockham et al. v. Stockham et al., 185 Pa. 337. The right of one heir to partition of real estate held jointly with others is fundamental and must prevail even though a majority of the heirs desire the property to remain unsold and even though the present market is not a satisfactory one in which to sell real estate: Kauffman’s Estate, 30 D. & C. 607. See also Mayhew’s Estate (No. 1), 15 D. & C. 136, in which this court pointed out that it is within its power and discretion to refuse to approve a sale, if a sale becomes necessary, and the price is inadequate.
The prayer of the petition is granted and counsel is to prepare a decree proper in the premises.